DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
	The claim amendments filed on March 5, 2021, are examined on the merits hereinbelow, since the proposed after-final claim amendments filed on June 23, 2021, were not previously entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Russakoff et al. (U.S. 2015/0208611), hereinafter Russakoff, in view of Choi et al. (US 2014/0374056), hereinafter Choi.
Regarding claim 1, Russakoff teaches (Figure 4 and 8) of a method of protecting domestic animals, comprising the steps of: providing a plurality of heating or cooling devices configured to reduce heat stress in animals by actively producing heat or absorbing heat, respectively, during the continuity of use (¶0002-0003, heat stress in horses can cause adverse effects and requires a reliable cooling device; ¶0020, cooling devices 100, 405, and 410 cools the animal during the continuity of use); 
said devices having ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a snug fit, and as seen in Fig. 8, cooling devices 405, and 410 has ends with straps that could be tightened to provide a snug fit);
placing the cooling or heating devices around body parts of the animal in a snug manner (¶0028 and ¶00031, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit which can be seen in Fig. 8 as the device is fitted snugly on the animal); 
activating the cooling or heating function of the devices (¶0020, water is applied to and absorbed by the towel to cool the animal down by evaporative cooling), respectively; 
and maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water). 
Russakoff does not appear to teach providing a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively.
Choi is in the field of treating heat stress in animals and teaches of a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively (¶0003-0005, a heat-stressed cow produces much less milk and cooling systems are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russakoff to incorporate the teachings of Choi to configure the cooling device to increase milk production by reducing the cow’s heat stress in order to easily attach the device to a cow and improve the animal’s health and comfort, which will lead to increased milk production. 

Regarding claim 2, Russakoff as modified teaches of the method of claim 1, wherein the cooling or heating devices are cooling devices that absorb water (¶0020, water is applied to and absorbed by the cooling device 100, 405, and 410), and that are configured to cool an applied surface by evaporation of the water from the device (¶0020, the cooling devices cool an animal through the process of evaporative cooling).

Regarding claim 3, Russakoff as modified teaches of the method of claim 2, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 4, Russakoff as modified teaches of the method of claim 2, wherein the cooling devices are maintained by adding water to the cooling devices which is absorbed by the cooling devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and the cooling devices 100, 405, and 410 absorb the water).

Regarding claim 5, Russakoff as modified (Figure 8) teaches of the method of claim 1, wherein the cooling or heating devices are provided around a plurality of legs of the animal (¶0033, leg wrap 410). 

Regarding claim 6, Russakoff as modified (Figure 8) teaches of the method of claim 1, wherein the cooling or heating devices are provided around a neck of the animal (¶0033, neck wrap 405).

Regarding claim 8, Russakoff as modified (Figure 4 and 8) teaches of a method of protecting domestic animals, comprising the steps of: providing a plurality of cooling devices (100, 405, and 410) configured to reduce heat stress by actively absorbing heat during the continuity of use through evaporation of water (¶0002-0003, heat stress in horses can cause adverse effects and requires a reliable cooling device; ¶0020, cooling devices 100, 405, and 410 cools the animal by evaporative cooling during the continuity of use), wherein each one of said cooling devices is configured to encircle the neck (405) or a leg (410) of the animal (¶0033) and have ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a snug fit, and Fig. 8, cooling devices 405, and 410 has ends with straps that could be tightened to provide a snug fit);
placing each one of the cooling devices around the neck (405) or a different leg (410) of the animal on a snug manner (¶0028, ¶00031, and ¶0033, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit which can be seen in Fig. 8 as the device is fitted snugly on the animal); 
activating the cooling devices by providing water for absorption by the cooling devices (¶0020, water is absorbed by the cooling devices 100, 405, and 410), respectively; 
and maintaining, on a regular basis, the cooling devices by replenishing the water absorbed by the respective cooling devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices).
Russakoff does not appear to teach providing a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively.
Choi is in the field of treating heat stress in animals and teaches of a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively (¶0003-0005, a heat-stressed cow produces much less milk and cooling systems are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russakoff to incorporate the teachings of Choi to configure the cooling device to increase milk production by reducing the cow’s heat stress in order to easily attach the device to a cow and improve the animal’s health and comfort, which will lead to increased milk production. 

Regarding claim 9, Russakoff as modified teaches of the method of claim 8, wherein the cooling devices (100, 405, and 410) are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 10, Russakoff as modified teaches (Figure 8) of the method of claim 8, wherein each leg of the animal is provided with at least one of the plurality of cooling devices encircling the respective leg (¶0033, leg wrap 410).

Regarding claim 11, Russakoff as modified teaches (Figure 8) of the method of claim 8, wherein at least one of the cooling devices is provided around the neck of the animal (¶0033, neck wrap 405).

Regarding claim 12, Russakoff as modified teaches (Figure 8) of the method of claim 8, wherein at least one of the cooling devices is provided around the neck of the animal (¶0033, neck wrap 405).

Regarding claim 13, Russakoff as modified teaches of the method of claim 8, wherein the water is replenished in the cooling devices by spraying each one of the cooling devices with water (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices). 

Regarding claim 14, Russakoff as modified teaches of a method of protecting domestic animals, comprising the steps of: providing a plurality of cooling devices (100, 405, and 410) configured to reduce heat stress (¶0002-0003, heat stress in horses can cause adverse effects and requires a reliable cooling device; ¶0020, cooling devices 100, 405, and 410 cools the animal during the continuity of use) by actively absorbing heat during the continuity of use through evaporation of water (¶0020, the cooling devices cool an animal through the process of evaporative cooling during the continuity of use), 
wherein each one of said cooling devices is configured as a strap of material having a length substantially greater than a width (Fig. 4, 6, 7, and 8, length of cooling devices 100, 405, and 410 are substantially greater than its width) and have ends configured to fasten in a snug manner (Fig. 1, ¶0031, ends of cooling devices 100 has straps 120,125, and 150 with buckles 135, 140, and 145 that is adjustable to allow the strap to be sized to properly fit an animal, such as a snug fit, and cooling devices 405, and 410 has ends with straps that could be tightened to provide a snug fit); 
encircling each leg of the animal with a respective at least one of said cooling devices (410) in a snug manner (¶0028 and ¶00031, plurality of straps (120, 125, and 150) and the straps for cooling devices 405 and 410 are used to secure the cooling device 100 to an animal and is capable of being adjusted and tightened to provide a snug fit which can be seen in Fig. 8 as the device is fitted snugly on the animal); 
activating the cooling devices by providing water for absorption by the cooling devices (¶0020, water is applied to and absorbed by the towel to cool the animal down by evaporative cooling), respectively; and maintaining, on a regular basis, the cooling devices by replenishing the water absorbed by the respective cooling devices by spraying the cooling devices with water (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water and is absorbed by the cooling devices).
Russakoff does not appear to teach providing a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively.
Choi is in the field of treating heat stress in animals and teaches of a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively (¶0003-0005, a heat-stressed cow produces much less milk and cooling systems are used).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Russakoff to incorporate the teachings of Choi to configure the cooling device to increase milk production by reducing the cow’s heat stress in order to easily attach the device to a cow and improve the animal’s health and comfort, which will lead to increased milk production. 


Regarding claim 15, Russakoff as modified teaches (Figure 8) of the method of claim 14, wherein an additional cooling device is provided around the neck of the animal (¶0033, 405 is an additional cooling device to the leg wrap 410). 

Regarding claim 16, Russakoff as modified teaches of the method of claim 15, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 17, Russakoff as modified teaches of the method of claim 14, wherein the cooling devices are comprised of microfiber and/or PVA materials (¶0022, the cooling devices are comprised of a blend of polyvinyl alcohol (PVA) and starch).

Regarding claim 18, Russakoff as modified (Figure 4) teaches of the method of claim 14, wherein an additional cooling device is provided as a blanket (100) on a back of the animal (¶0021, 100 can be added as an additional cooling device).

Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Benckhuijsen et al. (U.S. 4,834,079), hereinafter Benckhuijsen, in view of Henderson (US 2,110,909) and Russakoff et al. (U.S. 2015/0208611), hereinafter Russakoff.
Regarding claim 1, Benckhuijsen teaches (Figure 2a, 2b, and 3) of a method of protecting domestic animals, comprising the steps of: providing a plurality of heating or cooling devices configured to increase the comfort of animals by actively producing heat (Col. 1 lines 45-50, device is a protective cover to be used as a therapeutic means; Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin) or absorbing heat, respectively, during the continuity of use, (Col. 8 lines 3-18, a cushion filled with cold water, ice, or some other cooling agent may be introduced into pocket 72 to absorb heat when being used), said devices having ends configured to fasten in a snug manner (Col. 3 lines 17-35 and Col. 7 lines 43-45, covers 10, 10’, 30, and 50 is fastened by self-adhesive stick-and-tear fasteners, providing a steady fit, and is capable of being tightened as necessary to provide a further snug fit); 
placing the cooling or heating devices around body parts of the animal in a snug manner (Fig. 1A, covers 10, 10’, 30, and 50 with cooling or heating devices are placed around body parts of the animal and Col. 3 lines 17-35 is fastened by self-adhesive stick-and-tear fasteners, providing a steady fit, and is capable of being tightened as necessary to provide a further snug fit); 
activating the cooling (Col. 8 lines 3-18, a cushion filled with cold water, ice, or some other cooling agent may be introduced into pocket 72) or heating function (Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin and thereby a feeling of warmth) of the devices, respectively. 
Benckhuijsen does not appear to teach of a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively, and maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices.
Henderson is in the field of milk production and teaches of a plurality of heating or cooling devices configured to increase milk production by actively producing heat or absorbing heat, respectively (Col. 1 lines 5-9, heat insulted dairy stall increases the comfort of the cow and conserves the energy of the cow, which leads to increased milk production).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benckhuijsen to incorporate the teachings of Henderson to configure Benckhuijsen’s device to increase milk production by providing heating and cooling in order to directly increase the comfort of the animal during different temperatures and thus increase milk production.   
Russakoff is in the field of heating or cooling devices for animals and teaches of maintaining, on a regular basis, the cooling or heating functions of the devices upon depletion of the cooling or heating function of the devices (¶0032, periodically, such as every 15 to 30 minutes, the cooling devices 100, 405, and 410 may be sprayed with a light mist of water).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Benckhuijsen to incorporate the teachings of Russakoff to maintain the cooling or heating function of the device in order to increase the heating or cooling of the device as its heating or cooling properties dissipate over time and to increase the device’s duration of use.

Regarding claim 7, Benckhuijsen teaches (Figure 2a, 2b, and 3) of the method of claim 1, wherein the cooling or heating devices are heating devices that provide warmth to the animal (Col. 3 lines 57-68, synthetic fiber fabrics suitable to generate static electricity produces an electrostatic charge on the skin and thereby a feeling of warmth).

Response to Arguments
Applicant’s arguments, see Remarks Page 1, filed 6/23/21, with respect to the rejection(s) of claim(s) 1-18 under 102(a)(1) and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Choi et al. (US 2014/0374056) and Henderson (US 2,110,909).

In response to Applicant to claim 1, Applicant argues that Russakoff does not teach of a device that is configured to fasten in a snug manner. The Examiner respectfully disagrees. Russakoff has straps 120, 125, and 150, and straps on cooling devices 405, and 410 that is “adjustable to allow the strap to be sized to properly fit an animal” and thus is capable of being tightened and fasten into a snug manner as seen in Fig. 8 in which the device is fitted snugly onto the animal (Fig. 4 and 8, ¶0031).  

In response to applicant to claim 1, Applicant argues that Benckhuijsen is merely directed for providing temporary cooling and the claimed invention’s purpose is to provide cooling during the continuity of use for long periods of time. The Examiner respectfully disagrees. Claim 1 does not recite that the device is used for long periods of time and only that the device is to provide heating or cooling during the continuity of use. Benckhuijsen is able to provide heating through the synthetic fiber fabrics (Col. 3 lines 57-68) and/or provide cooling through a cushion filled with a cooling agent placed into pocket 72 (Col. 8 lines 3-18) during the duration that the device is being used. 
Additionally, the device is still capable of providing cooling for long periods of time. One of ordinary skill in the arts would know how to use the device for long periods of time by leaving the cooling agent in the pocket of the device for long periods of time in order to cool the animal for as long as desired. Furthermore, as taught by Russakoff, it would have been obvious to one of ordinary skill in the art to maintain the cooling properties of the device such that it can continue to cool during its use. 
In response to applicant to claim 1, the Applicant argues that the claims specify that the purpose of the maintaining step is to continue the heating or cooling properties, not to prolong its life. The argument has been fully considered and are persuasive. The examiner changed the reasoning for a person of ordinary skill in the arts to maintain the heating or cooling properties to “increase the heating or cooling of the device as its heating or cooling properties dissipate over time and to increase the device’s duration of use”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        


/BRADY W FRAZIER/Primary Examiner, Art Unit 3647